DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This office action is responsive to communication(s) filed on 11/16/2020.
 	Claims 1-20 are presented for examination.


Foreign Priority 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)(d), which papers have been placed of record in the file. 

Information Disclosure Statement 
The information disclosure statement(s) filed 11/16/2020 has been considered. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (US 20160267991), in view of Hwang et al. (US 20100128532).

Claim 1. Hashimoto teaches a non-volatile memory (Fig. 1), comprising:
a memory cell region extending in a first horizontal direction and including an outer region proximate a first end of the memory cell region and an inner region separated from the first end by the outer region (Figs. 3, 4 and 5),
wherein an arrangement of the first end, the outer region and the inner region extends in a second horizontal direction that is orthogonal to the first horizontal direction (Figs. 4 and 5);
an inner memory cell string including memory cells connected to an inner pillar extending vertically upward through the inner region (Fig. 5, Group 2);
an outer memory cell string including memory cells connected to an outer pillar extending vertically upward through the outer region (Fig. 5, Group 1);
a first bit line connected to the inner pillar and extending in the second horizontal direction (Figs. 3, 4 and 5);
a second bit line connected to the outer pillar and extending in the second horizontal direction (Fig. 4);
and a page buffer circuit including a first latch and a second latch (Fig. 7, SAU(-0-7));
wherein the first latch is connected to the first bit line and configured to sense first data in the inner memory cell string ([0071]-[0072]), and the second latch is connected to the second bit line and configured to sense second data in the outer memory cell string ([0071]-[0072]).  
But fails to disclose wherein the first latch is connected to the first bit line and configured to sense first data in the inner memory cell string using a first sensing developing time, and the second latch is connected to the second bit line and configured to sense second data in the outer memory cell string using a second sensing developing time different from the first sensing developing time.  
However, Hwang in the same field of endeavor teaches using a first and second sensing developing time depending on the Block address (Fig. 2, [0034]-[0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Hashimoto and Hwang to reduce the effect of bit line and word line parasitics and improve data reliability. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US20100128532), in view of Hashimoto et al. (US20160267991).

Claim 16. A method of reading data in a non-volatile memory (Fig. 7) including a memory cell region having a first end, an outer region proximate the first end and an inner region separated from the first end by the outer region, first and second bit lines, an inner memory cell string including second memory cells connected to an inner pillar extending vertically upward through the inner region, an outer memory cell string including first memory cells connected to an outer pillar extending vertically upward through the outer region, and data input/output (I/O) circuit, the method comprising:
sensing a first data stored in the first memory cells through the first bit line using a first sensing developing time, and sensing a second data stored in the second memory cells through the second bit line using a second sensing developing time different from the first sensing developing time [0034]-[0035].
But fails to disclose a non-volatile memory including a memory cell region having a first end, an outer region proximate the first end and an inner region separated from the first end by the outer region, first and second bit lines, an inner memory cell string including second memory cells connected to an inner pillar extending vertically upward through the inner region, an outer memory cell string including first memory cells connected to an outer pillar extending vertically upward through the outer region.
However, Hashimoto in the same field of endeavor teaches a non-volatile memory (Fig. 7) including a memory cell region having a first end, an outer region proximate the first end and an inner region separated from the first end by the outer region(Figs. 3, 4 and 5), first and second bit lines, an inner memory cell string including second memory cells connected to an inner pillar extending vertically upward through the inner region (Figs. 3, 4 and 5), an outer memory cell string including first memory cells connected to an outer pillar extending vertically upward through the outer region (Figs. 3, 4 and 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Hwang and Hashimoto to create a large memory device with improved data reliability by reducing the effect of BL/WL parasitics.


Allowable Subject Matter
Claims 2-10 and 17-20 are objected to.
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or suggest a non-volatile memory, wherein the page buffer circuit includes a first page buffer circuit connected to the first bit line, the first page buffer circuit includes the first latch and a third latch, the third latch is connected to the first bit line and configured to sense third data in the inner memory cell string using a third sensing developing time different from the first developing time, as set forth in the combination of claims 1 and 2.
Regarding claims 3-6, they are allowable at least because they are dependent on dependent claim 2.
The closest prior art, Hashimoto et al. (US20160267991) discloses similar teachings but fails to disclose the limitations recited above. Hashimoto thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or suggest a non-volatile memory, wherein the page buffer circuit includes a first page buffer circuit connected to the first bit line, the first page buffer circuit includes the first latch and a plurality of first candidate latches, the plurality of first candidate latches are connected to the first bit line and configured to sense a plurality of candidate first data in the inner memory cell string using a plurality of first candidate sensing developing time different from the first developing time, as set forth in the combination of claims 1 and 7.
Regarding claims 8-10, they are allowable at least because they are dependent on dependent claim 7.
The closest prior art, Hashimoto et al. (US20160267991) discloses similar teachings but fails to disclose the limitations recited above. Hashimoto thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or suggest a method of reading data in the non-volatile memory, further comprising: sensing a third data stored in the first memory cells through the first bit line using a third sensing developing time different from the first sensing developing time, and sensing a fourth data stored in the second memory cells through the second bit line using a fourth sensing developing time different from the second sensing developing time., as set forth in the combination of claims 16 and 17.
Regarding claims 18-19, they are allowable at least because they are dependent on dependent claim 17.
The closest prior art, Hashimoto et al. (US20160267991) discloses similar teachings but fails to disclose the limitations recited above. Hashimoto thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or suggest a method of reading data in the non-volatile memory, further comprising: sensing a third data stored in the first memory cells through the first bit line using a third sensing developing time different from the first sensing developing time, and sensing a fourth data stored in the first memory cells through the first bit line using a fourth sensing developing time different from the first and third second sensing developing time. performing a first mass bit counting for the first data, the third data and the fourth data, and selecting one of the first, third and fourth data based on the first mass bit counting and outputting the selected data as a first output data, as set forth in the combination of claims 16 and 20.
The closest prior art, Hashimoto et al. (US20160267991) discloses similar teachings but fails to disclose the limitations recited above. Hashimoto thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

Claims 11-15 are allowed.
Regarding claim 11, the following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a non-volatile memory, comprising: a memory cell region extending in a first horizontal direction and including an outer region proximate a first end of the memory cell region and an inner region separated from the first end by the outer region, wherein an arrangement of the first end, the outer region and the inner region extends in a second horizontal direction that is orthogonal to the first horizontal direction; an inner memory cell string including memory cells connected to an inner pillar extending vertically upward through the inner region; an outer memory cell string including memory cells connected to an outer pillar extending vertically upward through the outer region; a first bit line connected to the inner pillar and extending in the second horizontal direction; a second bit line connected to the outer pillar and extending in the second horizontal direction; and a data input/output (I/O) circuit comprising a first page buffer circuit connected to the first bit line, a second page buffer circuit connected to the second bit line, wherein the first page buffer circuit includes a first latch configured to sense first data in the inner memory cell string using a first sensing developing time, and a second latch configured to sense second data in the inner memory cell string using a second sensing developing time different from the first sensing developing time, and the second page buffer circuit includes a third latch configured to sense third data in the outer memory cell string using a third sensing developing time, and a fourth latch configured to sense fourth data in the outer memory cell string using a fourth sensing developing time different from the third sensing developing time.
Regarding claims 12-15, they are allowable at least because they are dependent on independent claim 11.
The closest prior art, Hashimoto et al. (US20160267991) discloses similar teachings but fails to disclose the limitations recited above. Hashimoto thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G NORMAN whose telephone number is (571)270-5477.  The examiner can normally be reached on 8:00AM -- 6:00PM Mon-Thur. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

/JAMES G NORMAN/
Primary Examiner, Art Unit 2827